Citation Nr: 0502488
Decision Date: 02/02/05	Archive Date: 03/14/05

Citation Nr: 0502488	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  98-01 136	)	DATE FEB 02 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable rating for the service connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1969 to January 
1972.

This appeal arises from rating decisions of the Detroit, 
Michigan Regional Office (RO).  

By decision of the Board in August 2003, entitlement to a 
compensable rating for bilateral hearing loss was denied.  In 
November 2004, a motion to vacate the Board's August 2003 
decision was received.  The veteran was informed by letter in 
December 2004 that the Board had decided to vacate the August 
2003 decision.  Another Board decision will be issued that 
will address the veteran's claim for a compensable rating for 
his bilateral hearing loss.  


FINDINGS OF FACT

1.  By decision of the Board in August 2003, the veteran's 
claim of entitlement to a compensable rating for bilateral 
hearing loss was denied.

2.  The veteran and his representative provided sworn 
affidavits in November 2004 to the effect that they had not 
received a copy of the Board's August 2003 decision when it 
was issued and that they were unaware that the Board had 
issued a decision until they were so notified in an August 
2004 letter from the RO. 


CONCLUSION OF LAW

As the veteran did not receive the Board's August 2003 
decision at the time that it was issued, he was not accorded 
due process of law and the decision must be vacated.  
38 C.F.R. § 20.904 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board issued a decision in August 2003 denying the 
veteran's claim of entitlement to a compensable rating for 
the service connected bilateral hearing loss.  The veteran 
submitted a letter to the RO in August 2004 requesting a 
review of his file and a status update on his appeal.  He 
noted that his last communication had been in September 2000.  
By way of response, the RO issued a letter in August 2004.  
It was indicated that the Board had issued a decision in 
August 2003, which had denied the veteran's claim for a 
compensable rating for bilateral hearing loss.  It was 
further noted that the veteran had been informed by the Board 
that he had 120 days within which to file an appeal.  As no 
reply had been received, it was concluded that the August 
2003 Board decision was final.  

In November 2004, the veteran's representative submitted to 
the Board a motion to vacate the August 2003 decision.  Along 
with the motion were affidavits from the veteran and his 
representative which indicated that neither the veteran nor 
his representative had received a copy of the Board's August 
2003 decision at the time that it was issued and that they 
first learned of the August 2003 decision by way of the 
August 2004 letter from the RO.

Inasmuch as the veteran was deprived of his due process 
rights by the fact that he did not receive a copy of the 
Board's August 2003 decision at the time that it was issued, 
the August 2003 Board decision will be vacated.  38 C.F.R. 
§ 20.904.


ORDER

The August 2003 Board decision is vacated.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


